


Exhibit 10.45

 

Description of NetSpend Holdings, Inc. 2012 Non-affiliated Independent Director
Compensation Program

 

Compensation of Directors

 

In 2012, members of our Board of Directors who are not our employees and are not
affiliated with any Oak Investment Partners-affiliated entity (collectively,
“Oak”) or any JLL Partners-affiliated entity (collectively, “JLL”) received an
annual cash retainer of $61,800 and a restricted stock grant of 13,674 shares.
Our lead director received a supplemental $15,450 retainer. Additionally, the
chairman of the Audit Committee received an annual retainer of $15,450, the
chairman of the Compensation Committee received an annual retainer of $10,300
and the chairman of the Nominating and Corporate Governance Committee receives
an annual retainer of $5,150. All cash retainers are paid quarterly on a
pro-rata basis. Directors may elect to receive the value of any cash
compensation payable in accordance with the foregoing policy in equity
securities. Equity grants are generally made the first meeting of our Board of
Directors and are made in the form of shares of restricted stock with a one-year
vesting period. Our directors are also reimbursed for their out-of-pocket
expenses related to their service on our Board of Directors.

 

--------------------------------------------------------------------------------
